Montgomery, J.
This, is an application for a writ of certiorari to review the action of the circuit court refusing to quash an indictment found against the respondent by a grand jury. No trial has yet been had. The question suggests itself whether the court should interpose at this stage by a writ of certiorari, and arrest the proceedings by a writ upon which a final judgment cannot be given if the action of the circuit court is upheld. In the early case of Palms v. Campau, 11 Mich. 109, it was held that the writ of certiorari ought not to be so employed. It is true that under peculiar circumstances such a writ was issued in People v. Lauder, 82 Mich. 109. But at page 126 it was said by Mr. Justice Morse :
“We are not willing that this shall be made a precedent in other cases for the use of the writs of mandamus or certiorari to decide matters arising upon motions to quash, or the issue joined in pleas of abatement to the indictments or informations in criminal cases. Usually such questions must come before us, on writ of error or certiorari, after trial and judgment.”
*584We have recently, in a number of cases, refused, to grant writs of mandamus or certiorari to review the action of courts in refusing to quash informations. The practice ought to be uniform, and we think the petitioner should be left to the customary remedy.
The other Justices concurred.